Citation Nr: 0629538	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
left wrist disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1980 
to August 1983.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 2004 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan for additional 
development.  


FINDINGS OF FACT

1.  A disability of the right wrist is not shown to be due to 
service or to service-connected disability.  

2.  Left wrist dorsiflexion is 40 degrees and palmar flexion 
is 80 degrees.  


CONCLUSIONS OF LAW

1.  Right wrist disability was not incurred in or aggravated 
by active military duty, and is not proximately due to, or 
the result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3033, 310 
(2005).  

2.  The criteria for a compensable evaluation for left wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August 2002, the RO sent the veteran a letter, with a copy 
to her representative, in which she was informed of the 
requirements needed to establish entitlement to an increased 
evaluation.  In October 2004, the RO sent a letter, with a 
copy to her representative, in which she was informed of the 
requirements needed to establish entitlement to an increased 
rating and service connection.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information she was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help her get additional evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  

The duty to notify includes informing the veteran that she 
must send in all evidence in her possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The October 2004 letter 
said "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The veteran was not 
informed of the applicable regulations on disability ratings 
and effective dates if either of her claims was granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, since the veteran's claims for service 
connection for right wrist disability and for a compensable 
rating for service-connected left wrist disability are being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that VA 
examinations were conducted in September 2002 and a medical 
opinion was obtained in October 2004.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issues addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of her claims.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran contends that she has a right wrist disability 
secondary to service or to her service-connected left wrist 
disability.  

The veteran's service medical records reveal a left wrist 
disability due to an automobile accident in service but no 
notation of a right wrist disorder.  The initial evidence of 
a right upper extremity disability was not until May 2002, 
which is many years after service discharge, when the veteran 
complained of right hand pain and carpel tunnel syndrome was 
diagnosed.  On VA examination in September 2002, the 
examiner, who had not reviewed the claims file, diagnosed an 
old chip fracture of the right wrist, based on x-ray studies, 
and concluded that the condition was likely related to active 
duty.  However, this same examiner concluded after reviewing 
the claims file in October 2004 that the veteran's current 
right wrist disability is not caused or aggravated by either 
service or a service-connected disability because the service 
medical records, including the records of treatment after the 
automobile accident in July 1981, do not show any fracture of 
the right wrist and she was not diagnosed with any condition 
of the right wrist or forearm that could be aggravated by her 
service-connected disabilities either before or after service 
discharge.  

The examiner noted in October 2004 that the September 2002 
opinion was based on the veteran's subjective history, which 
was not supported by the service medical records.  As the 
October 2004 VA nexus opinion against the claim supersedes 
the September 2002 nexus opinion in support of the claim, the 
Board finds that all of the elements required for entitlement 
to service connection for a right wrist disability on either 
a direct or secondary basis have not been shown, i.e., there 
is no longer any competent medical evidence supporting a 
nexus.  All of the competent medical evidence addressing the 
issue is against there being any nexus.  Consequently, a 
preponderance of the evidence is against service connection 
for a right wrist disability and the claim is denied.

With respect to the veteran's written contentions, as noted 
above, the veteran is not competent to render a probative 
opinion on a medical matter, such as whether there is a 
medical relationship between a claimed disability and service 
or a service-connected disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Because the preponderance of the evidence is against the 
veteran's claim for service connection for right wrist 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In considering 
the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's lumbosacral 
strain, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Rating Schedule provides for the assignment of a 10 
percent evaluation, and no higher, for limitation of wrist 
motion of either upper extremity when there is dorsiflexion 
less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2005).  A rating greater than 10 percent is provided 
for limitation of motion of the wrist only in cases where 
ankylosis of the joint is present.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2005).

Normal motion of the wrists involves 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I (2005).

Where the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).

A May 1984 rating decision granted entitlement to service 
connection for recurrent sprain of the left wrist and 
assigned a 10 percent evaluation effective August 27, 1983.  
An August 1986 rating decision reduced the 10 percent rating 
for left wrist disability to a noncompensable rating, 
effective November 1, 1986.  

The medical evidence of record reveals that x-rays of the 
veteran's left wrist on file do not report any significant 
abnormality, including on VA examinations in May and 
September 2002.  When examined in September 2002, 
dorsiflexion of the left wrist was 40 degrees without pain 
and palmar flexion was 80 degrees without pain.  It was noted 
that movement and strength of the left hand were limited by 
pain and lack of endurance following repetitive use.  There 
was some edema over the volar surface of the left wrist.  
Grip strength of the left hand was 4/5.  According to the 
October 2004 report from the VA examiner who evaluated the 
veteran in September 2002, the left hand pain and lack of 
endurance noted in September 2002 was attributable to the 
veteran's nonservice-connected carpel tunnel syndrome, which 
was diagnosed long after service discharge, and not to her 
service-connected left wrist disability.  Based on the above 
findings, motion of the left wrist is significantly greater 
than required for a compensable evaluation under Diagnostic 
Code 5215.  

An increased evaluation can, as noted above, also be assigned 
for a disability rated for limitation of motion under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215, to 
include consideration of loss of functional use and 
limitation of motion due 
to pain.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It was, however, concluded by 
the VA examiner in October 2004 that the veteran's left wrist 
problems with pain and lack of endurance following repetition 
were due to her nonservice-connected carpel tunnel syndrome 
of the left wrist and not to her service-connected left wrist 
disability.  Consequently, a compensable evaluation is also 
not warranted for service-connected left wrist disability 
based on the factors discussed in DeLuca.

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  A compensable 
rating is provided in the rating schedule for certain 
manifestations of the service-connected left wrist 
disability, but the medical evidence reflects that those 
manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran's upper extremity problems 
are primarily due to nonservice-connected carpel tunnel 
syndrome and not to service-connected left wrist disability.  
Additionally, range of motion of the left wrist in September 
2002 included 40 degrees of dorsiflexion and 80 degrees of 
plantar flexion without pain.  The evidence does not show 
that the service-connected left wrist disability "markedly" 
interferes with employment.  The evidence also does not show 
that the veteran has been frequently hospitalized due to his 
service-connected left wrist disability.  Thus, the RO's 
failure to document its consideration of this section was not 
prejudicial to the veteran.  

The Board considered the doctrine of reasonable doubt in 
reaching the above decision, however, as the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for service-connected left wrist disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right wrist disability 
is denied.

Entitlement to a compensable evaluation for service-connected 
left wrist disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


